

116 HRES 467 IH: Recognizing the essential contributions of frontline health workers to strengthening the United States national security and economic prosperity, sustaining and expanding progress on global health, and saving the lives of millions of women, men, and children around the world.
U.S. House of Representatives
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 467IN THE HOUSE OF REPRESENTATIVESJune 27, 2019Mrs. Lowey (for herself and Mr. Diaz-Balart) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONRecognizing the essential contributions of frontline health workers to strengthening the United
			 States national security and economic prosperity, sustaining and expanding
			 progress on global health, and saving the lives of millions of women, men,
			 and children around the world.
	
 Whereas the estimated 140,000,000 people in 2017 affected by humanitarian crises, including conflicts and natural disasters, was 200 percent higher than 10 years prior;
 Whereas frontline health workers are a critical and cost-effective component to building country resilience and the capacity to save lives, foster inclusive economic growth, and prevent and respond to humanitarian crises and global health security threats from infectious diseases, including Ebola;
 Whereas frontline health workers include a range of occupations, such as community health workers, midwives, nurses, pharmacists, doctors, and surgeons;
 Whereas the World Health Organization reports that the world will face a shortfall of 18,000,000 health workers by 2030 without immediate and concerted action, particularly in low- and middle-income countries, many of which are in sub-Saharan Africa and Asia, and these are regions that have the greatest share of the global disease burden and the highest number of preventable deaths, and from which many emerging and reemerging global health threats originate;
 Whereas nations with healthy populations are more likely to be productive, prosperous, and peaceful, while countries with poorer health are more prone to instability, conflict, and extremism;
 Whereas the United Nations Secretary-General’s High-Level Commission on Health Employment and Economic Growth found that health employment is a force-multiplier for inclusive economic growth and that health investments provide a nine-fold economic return;
 Whereas frontline health workers are particularly crucial during natural or complex emergency situations to saving lives and aiding communities to recover, rebuild, and become more resilient;
 Whereas health workers provide lifesaving care at great personal risk in conflict settings; Whereas, in 2018, at least 167 health workers were killed and 710 injured in attacks, which occurred in at least 23 countries in conflict and impeded access to essential health services for millions while exacerbating refugee crises;
 Whereas United States leadership and investment has led to dramatic successes in global health, including the reduction of child mortality by 58 percent and of maternal mortality by 44 percent from 1990 to 2017, the reduction of new HIV infections by 36 percent from 2000 to 2017, and the decrease in malaria mortality by 62 percent from 2000 to 2015, and this progress has contributed to corresponding productivity and economic growth;
 Whereas access to a well-trained, well-equipped, and well-supported frontline health workforce is critical to the efficacy and sustainability of United States global health programs;
 Whereas frontline health workers are the first, and often only, link to health services for millions of people living in low- and middle-income countries and provide services where they are most needed, especially in remote and rural areas;
 Whereas frontline health workers too often work without the resources and equipment they need to adequately protect themselves and their patients, including personal protective equipment, clean water, decent toilets, and handwashing facilities with soap;
 Whereas partnerships with faith-based organizations, humanitarian nongovernmental organizations, and the private sector in adequately training, equipping, compensating, protecting, and supporting frontline health workers help countries achieve progress toward global health goals;
 Whereas despite the key role of frontline health workers in improving health, advancing peace and security, and spurring economic growth, the World Bank and the World Health Organization estimate that at least half the world’s population lacks access to essential health services;
 Whereas the Commission on Health Employment and Economic Growth found that increased health workforce employment is critical to saving lives, spurring inclusive economic growth, and promoting women’s empowerment, as women comprise at least 70 percent of employment in the health and social sectors, compared with about 40 percent across all sectors;
 Whereas every day, more than 14,000 children die worldwide, mostly from preventable causes, and 830 women die due to pregnancy or childbirth-related complications;
 Whereas every year, millions of people succumb to the ravages of AIDS, tuberculosis, malaria, and other treatable and often preventable chronic conditions; and
 Whereas successful implementation of the United States global health contributions and improved health and socioeconomic outcomes for those served by these programs requires integrated, flexible, and cross-sectoral programming: Now, therefore, be it
	
 That the House of Representatives— (1)reaffirms the central role of local frontline health workforce teams in achieving the objectives of global health programs administered by the Department of State, the United States Agency for International Development, the Department of Health and Human Services, including the Centers for Disease Control and Prevention, the Department of Defense, and other relevant agencies, as well as multilateral institutions supported by the United States;
 (2)acknowledges that in the aftermath of natural disasters, disease outbreaks, and conflict, frontline health workers perform critical services under difficult working conditions, often at great personal risk, to save the lives of those without access to medicines, equipment, or safe water and sanitation in many cases;
 (3)urges greater global attention and support for local frontline health workers to ensure their protection and ability to respond effectively during humanitarian and public health crises, including protection of frontline health workers and populations in conflict-affected states from deliberate and indiscriminate attacks and targeting;
 (4)calls on all relevant Federal agencies to utilize existing flexibilities to implement integrated and cross-sectoral programming across global health accounts to strengthen local frontline health workforce teams and the systems supporting them with concrete targets and clear accountability mechanisms to support delivery of resilient and sustainable access to essential health services; and
 (5)encourages all relevant Federal agencies to facilitate collaborative learning between domestic and global frontline health workforce-strengthening programs to improve effectiveness and health outcomes, and to prioritize the mobilization of additional private and public resources to ensure that frontline health workers are able to address the most acute issues to advance sustainable global health progress.
			